GLASSMAN, Justice,
concurring separately.
For the reasons expressed in my dissenting opinion in In Re Melissa C., 516 A.2d 946, 947 (Me.1986) (Glassman, J. dissenting), I would hold that the Probate Court has the authority to review the action of the Department of Human Services. On the record before us, I would determine that the Probate Court did not err in finding that the petitioner failed to prove that the department’s withholding of consent was unreasonable, arbitrary or capricious and contrary to the children’s best interests.